DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the instant invention.  The claims do not clearly set forth the meets and bounds of the claimed invention.  It appears from the claims that the annealing step is optional as claim 1 was amended with the phrase “or during the temperature ramp and when the anneal is preformed”.  Further, in claim 1 the degradation temperature is not clearly set forth as to the exact nature of this temperature.  One of ordinary skill in the art would read that to be the temperature needed to anneal in hydrogen.  However, in view of claim 11 this appears not to be the case.  The degradation temperature appears to be that of a silicon precursor and not the annealing.  This further indicates that this temperature changes with each gas which is not clearly set forth.  Further, it is not clear in the claims as to the means to deposit a single crystal on the substrate at temperatures which are below that the precursor would break apart and allow deposition of a silicon and create a single crystal that is lattice matched.  Noting the substrate is not silicon but silicon germanium.
	Claim 7 and 10 are further indefinite for failing to particularly point out and distinctly claim the subject matter.  The claims require a graded buffer layer, with less germanium.  However, in claim 1 only 
	Claim 11 is further indefinite as the claim does not clearly recite the exact basis for the degradation temperatures.  It appears that the temperature might be based on the silicon precursor, however, it is not clearly set forth, as the temperature is set as a range and which precursor is to be used.  Clarification is required.

				Examiner’s Remarks

	The Verhaverbeke reference is merely cited of interest in the cleaning of silicon germanium substrate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714